 
EXHIBIT 10.2


[wafergen_ltrhd.jpg]
WaferGen Bio-Systems, Inc.
7400 Paseo Padre Parkway
Fremont, California 94555


September 3, 2010




Donald D. Huffman
414 Castilian Way
San Mateo, CA  94402


Dear Don:
 
Welcome onboard! We are pleased to have you join us.  This letter agreement (the
“Agreement”) sets forth the basic terms and conditions of your employment with
WaferGen Bio-Systems, Inc. (the “Company”).  If you accept our offer, your first
day of employment with the Company will be September 13, 2010.
 
1.           Duties.  You will be joining the Company as Chief Financial Officer
reporting to the Alnoor Shivji, Chairman & Chief Executive Officer. You agree to
devote your full business time and energies to the business and affairs of the
Company.  Except upon the prior written consent of the Chief Executive Officer,
you will not, during your employment with the Company, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with your duties and responsibilities as a Company employee or create a conflict
of interest with the Company.
 
2.           Proprietary Information Agreement.  As a condition of employment,
you are required to sign the enclosed Proprietary Information and Inventions
Agreement (the “Proprietary Information and Inventions Agreement”), which is
incorporated into this Agreement by reference.
 
3.           Salary.  Your initial annual gross base salary will be $225,000,
payable semi-monthly on the Company’s regular payroll schedule, which covers all
hours worked. Your base salary will be reviewed from time to time in accordance
with the Company’s established procedures for adjusting salaries for
similarly-situated employees and may be adjusted in the sole discretion of the
Company.
 
4.           Annual Performance Bonus.  You are also eligible to earn an annual
performance bonus based on achievement of individual and Company objectives
determined by the Board and the CEO.  For fiscal year 2010, your annual target
performance bonus amount is equivalent to 40% of your then-current base salary,
although this target bonus amount will be pro-rated based on your partial year
of service.  The amount of any payment will be dependent upon actual performance
as determined by the Board of Directors and the CEO.  You must be employed by
the Company on the date any bonus is to be paid, in order to earn that payment.
 
5.           Employee Benefits.   You will be entitled to an annual vacation of
two weeks per calendar year, pro rated for any partial year during your
employment with the Company.  During any vacation period, you will continue to
receive your salary, compensation, and benefits, without interruption.  You
shall be eligible to participate in the benefits made generally available by the
Company to similarly-situated employees, in accordance with the benefit plans
established by the Company, and as may be amended from time to time in the
Company’s sole discretion.
 
  The Company shall reimburse you for reasonable business expenses incurred in
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement guidelines, as may be amended from time to time. 
 
6.           Options.  Upon your first day of employment with the Company, you
will receive a non-qualified stock option (the “Option”) to purchase 200,000
shares of the Company’s Common Stock.  The Option will have an exercise price
per share equal to the closing price of the Company’s common stock on the OTC
Bulletin Board on your first day of employment with the Company.  The Option
will vest over a four-year period, with 25% of the shares subject to the Option
vesting on the first anniversary of the date of grant, and the remaining 75%
shares subject to the Option vesting monthly over the remaining three years of
the four-year vesting period.  The Option shall in all respects be subject to
the terms and provisions set forth in the
 


 
 

--------------------------------------------------------------------------------

 


Company’s current stock incentive plan and standard form of option
agreement.  Your entitlement to the Option is conditioned upon your signing of
the stock option agreement.
 
7.           At Will Employment.  Your employment with the Company is at the
Company’s sole discretion (in legal terms, this means that your employment is
“at-will”).  In other words, either you or the Company can terminate your
employment at any time for any or no reason, with or without notice.  The
at-will nature of this employment relationship is not subject to change or
modification of any kind except if in writing and signed by you and an
authorized representative of the Company’s Board of Directors.
 
8.           Arbitration.  As a further condition of employment, you are
required to sign the Arbitration Agreement, which is attached hereto as Exhibit
A.
 
9.           Taxes.  Anything to the contrary notwithstanding, all payments made
by the Company hereunder to you or your estate or beneficiaries will be paid
less applicable tax withholdings and any other withholdings required by law or
authorized by you.  Notwithstanding any other provision of this Agreement
whatsoever, the Company, in its sole discretion, shall have the right to provide
for the application and effects of Section 409A of the Internal Revenue Code
(relating to deferred compensation arrangements) and any related administrative
guidance issued by the Internal Revenue Service.  The Company shall have the
authority to delay the payment of any amounts under this Agreement to the extent
it deems necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the
Code; in such event, the payment(s) at issue may not be made before the date
which is six (6) months after the date of your separation from service.
 
10.           Immigration Matters.  For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States.  Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated and this agreement rescinded.
 
11.           No Conflict.  You hereby represent to the Company that, to the
best of your knowledge, your signing this Agreement, the issuance of the Option
to you, and your employment with the Company do not violate any agreement you
have with your current employer or any former employer or other third party.
 
12.           Integrated Agreement.  Please note that this Agreement (including
the Proprietary Information and Inventions Agreement and Arbitration Agreement)
supersedes any prior agreements, representations or promises of any kind,
whether written, oral, express or implied between you and the Company with
respect to the subject matters herein.  It constitutes the full, complete and
exclusive agreement between you and the Company with respect to the subject
matters in this Agreement.
 
13.           Miscellaneous.  No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing by you and the
CEO (on behalf of the Company).  No waiver by you or the Company of the breach
of any condition or provision of this Agreement will be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.  In the event any portion of this Agreement is determined to be
invalid or unenforceable for any reason, the remaining portions shall be
unaffected thereby and will remain in full force and effect to the fullest
extent permitted by law.
 


 
Page 2

--------------------------------------------------------------------------------

 


This offer is contingent upon satisfactory results from the Company’s due
diligence review of the information and references you have provided.  In order
to confirm your agreement with and acceptance of these terms, please sign one
copy of this letter and return it to me within 3 days.  (You may fax ONLY the
signature page to: 510.252.0357)  The other copy is for your records.  Do not
hesitate to contact me if you have any questions.
 
Very truly yours,
 
WaferGen Bio-Systems, Inc.




__________________________________
By: Alnoor Shivji
Title: Chairman and CEO


 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - -
- -  - - - - - - - - - - - - - - - - - - - - - - - -
 
I agree to the terms of employment set forth in this Agreement.
 






_________________________________         _________________________________
Name:                                                                           Date








 
Page 3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Arbitration Agreement

WaferGen Bio-systems, Inc. (the “Company”) and Donald D. Huffman (the
“Employee”) hereby agree, effective as of September 3, 2010, that, to the
fullest extent permitted by law, any and all claims or controversies between
them (or between the Employee and any present or former officer, director,
agent, or employee of the Company or any parent, subsidiary, or other entity
affiliated with the Company) relating in any manner to the employment or the
termination of employment of the Employee shall be resolved by final and binding
arbitration.  Except as specifically provided herein, any arbitration proceeding
shall be conducted by the Judicial Arbitration and Mediation Services (“JAMS”)
under the JAMS Employment Arbitration Rules and Procedures then in effect (the
“JAMS Rules”).


Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation, as well as claims based on
any federal, state, or local law, statute, or regulation, including but not
limited to any claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the California Fair Employment and Housing Act, equity purchases or repurchases,
and any and all claims for any other compensation, wages and/or benefits of any
type, including as such terms are used in Employee’s offer letter with the
Company.  However, claims for unemployment benefits, workers’ compensation
claims, and claims under the National Labor Relations Act shall not be subject
to arbitration.


A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the JAMS Rules.  The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision.  The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law.


Either the Company or the Employee may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration
award.  Otherwise, neither party shall initiate or prosecute any lawsuit of
claim in any way related to any arbitrable claim, including without limitation
any claim as to the making, existence, validity, or enforceability of the
agreement to arbitrate.  Nothing in this Agreement, however, precludes a party
from filing an administrative charge before an agency that has jurisdiction over
an arbitrable claim.  Moreover, nothing in this Agreement prohibits either party
from seeking provisional relief pursuant to Section 1281.8 of the California
Code of Civil Procedure.


All arbitration hearings under this Agreement shall be conducted in Fremont,
California, unless otherwise agreed by the parties.  The arbitration provisions
of this Arbitration Agreement shall be governed by the Federal Arbitration
Act.   In all other respects, this Arbitration Agreement shall be construed in
accordance with the laws of the State of California, without reference to
conflicts of law principles.


Each party shall pay its own costs and attorney’s fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys' fees.  In that case, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party as provided
by law.


This Agreement does not alter the Employee’s at-will employment
status.  Accordingly, the Employee understands that the Company may terminate
the Employee’s employment, as well as discipline or demote the Employee, at any
time, with or without prior notice, and with or without cause.  The parties also
understand that the Employee is free to leave the Company at any time and for
any reason, with or without cause and with or without advance notice.


If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect.  The parties’ obligations under this Agreement
shall survive the termination of the Employee’s employment with the Company and
the expiration of this Agreement.


The Company and the Employee understand and agree that this Arbitration
Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Arbitration Agreement supersedes all previous
agreements, whether written or oral, express or implied, relating to the


 
 

--------------------------------------------------------------------------------

 


subjects covered in this agreement.  The parties also agree that the terms of
this Arbitration Agreement cannot be revoked or modified except in a written
document signed by both the Employee and an officer of the Company.


THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT.  THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL
BE RESOLVED BY A JURY TRIAL.


THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.




WAFERGEN BIO-SYSTEMS, INC.




By:_______________________________________














__________________________________________
Employee


 

--------------------------------------------------------------------------------